UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F/A (Amendment No.2) o Registration Statement Pursuant to Section 12(b) or (g) of the Securities Exchange Act of 1934. or x Annual Report Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 for the Fiscal Year Ended December 31, 2011 or o Transition Report Pursuant to Section 13 OR 15(d) of the Securities Exchange Act pf 1934. For the transition period from to . Commission file number 000-52145 Rainchief Energy Inc. (Exact name of Registrant as specified in its charter) (Translation of Registrant's name into English) Business Corporations Act (British Columbia) (Jurisdiction of incorporation or organization) Suite 1500 – 885 West Georgia Street, Vancouver, BC, Canada, V6C 3E8 (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act. Title of each class Name of each exchange on which registered Securities registered or to be registered pursuant to Section 12(g) of the Act. Common Stock, without par value (Title of Class)  Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. (Title of Class) Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report: 34,777,242 as at December 31, 2011. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.o Yesx No If this report is an annual or transition report, indicate by check mark if the registrant is not required to filed reports pursuant to Section 13 or 15(d)of the Securities Exchange Act of 1934o Yesx No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports)x Yeso No; and (2) has been subject to such filing requirements for the past 90 days.x Yeso No. Indicate which financial statement item the registrant elects to follow:x Item 17o Item 18. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filer x If this is an annual report, indicated by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No Rainchief Energy Inc. Table of Contents Explanatory Note 2 PART I 3 Item 1. Identity of Directors, Senior Management and Advisors 3 Item 2. Offer Statistics and Expected Timetable 3 Item 3. Key Information 3 Item 4. Information on the Company 7 Item 5. Operating and Financial Review 9 Item 6. Directors, Senior Management and Employees 13 Item 7. Major Shareholders and Related Party Transactions 15 Item 8. Financial Information 16 Item 9. The Offer and Listing 17 Item 10. Additional Information 18 Item 11. Quantitative and Qualitative Disclosures About Market Risk 27 Item 12. Description of Securities Other Than Equity Securities 27 PART II 28 Item 13. Defaults, Dividend Arrearages and Delinquencies 28 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 28 Item 15T. Controls and Procedures 28 Item 15. Controls and Procedures 28 Item 16A. Audit Committee Financial Experts 29 Item 16B. Code of Ethics 29 Item 16C. Principal Accountant Fees and Services 29 Item 16D. Exemptions from the Listing Standards for Audit Committees 30 Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 30 Item 16F. Change in Registrant’s Certifying Accountant 30 Item 16G. Corporate Governance 30 PART III 31 Item 17. Financial Statements 31 Item 18. Financial Statements 31 Item 19. Exhibits 31 SIGNATURES 32 1 EXPLANATORY NOTE We are filing this Amendment #2 to our Annual Report on Form 20-F in order to correct the disclosure regarding our audit committee and delete certain 2009 financial information presented in Amendment #1 to our Annual Report on Form 20-F. 2 PART I Introduction. Rainchief Energy Inc. (referred to as “Rainchief,” the “Company”), is a British Columbia corporation incorporated on December 28, 2000. The business endeavor will seek to identify for evaluation undervalued energy assets worldwide for possible development and / or acquisition. Item 1. Identity of Directors, Senior Management and Advisors The President of the Company is Brad Moynes, and the directors of the Company are Brad Moynes, Paul E. Heney, and Robin Lecky all of Suite 1500 – 885 West Georgia Street, Vancouver, BC, Canada, V6C 3E8.Mr. Heney also serves as our Chairman and Chief Executive Officer. See Item 6 for further information. The Company’s registered independent auditors are Watson Dauphinee & Masuch, Chartered Accountants, Suite 420 – 1501 West Broadway, Vancouver, British Columbia, Canada, V6J 4Z6.For further information, see Item 16C and the consolidated financial statements under Item 8. Item 2. Offer Statistics and Expected Timetable Not applicable. Item 3. Key Information A. Selected Financial Data The following selected information should be read in conjunction with the Company’s consolidated financial statements, and notes, filed with this Form 20-F.This information, and all other financial information in this Form 20-F, is stated in Canadian dollars unless otherwise noted. The financial information is presented on the basis of International Financial Reporting Standards.With respect to the Company’s consolidated financial statements, there are no material differences from applying these principles compared to applying United States generally accepted accounting principles. Selected Consolidated Financial and Operating Data Year Ended December 31, Operating Data $ $ Sales - - Gross Profit, Net of Cost of Sales - - Net Loss ) ) Loss per Common Share – Basic & Diluted ) )* Number of Shares Outstanding * As at December 31, Balance Sheet Data $ $ Current Assets Current Liabilities Total Assets Share Capital Accumulated Deficit ) ) Dividends per Common Share * Adjusted to reflect the consolidation of the Company’s stock on March 22, 2010 in the ratio of 1 new common share for 10 old common shares. 3 Exchange Rates The Company’s consolidated financial statements are stated in Canadian dollars.The Company realized losses on foreign exchange of $8,454 and $9,917 for the years ended December 31, 2011 and 2010 respectively.These foreign exchange gains and losses were due to currency exchange rate fluctuations between the Canadian and United States dollar. In this Form 20-F/A, references to “dollars”, “$” or “Cdn$” are to Canadian dollars, unless otherwise specified. Reference to “US$” refers to United States dollars. Since June 1, 1970, the Government of Canada has permitted a floating exchange rate to determine the value of the Canadian dollar as compared to the United States dollar. The Bank of Canada closing exchange rate on December 31, 2011 was Cdn$0.9946 per US$1.00. For the past five fiscal years ended December 31, and for the period between January 1, 2011 and December 31, 2011, the following exchange rates were in effect for Canadian dollars exchanged for United States dollars, expressed in terms of United States dollars (based on the nominal exchange rates provided by the Bank of Canada): Year Ended Average per US$1 December 31, 2007 $ December 31, 2008 $ December 31, 2009 $ December 31, 2010 $ December 31, 2011 $ Month ended per US$1 High Low January 31, 2011 $ $ February 28, 2011 $ $ March 31, 2011 $ $ April 30, 2011 $ $ May 31, 2011 $ $ June 30, 2011 $ $ July 31, 2011 $ $ August 31, 2011 $ $ September 30, 2011 $ $ October 31, 2011 $ $ November 30, 2011 $ $ December 31, 2011 $ $ 4 B. Capitalization and Indebtedness The following table sets forth our capitalization as of December 31, 2011, using: ● 34,777,242 shares outstanding on an actual basis;and ● 36,657,242 shares outstanding on an as-adjusted basis to reflect changes through April 23, 2012: December 31, As Adjusted April 23, (audited) (unaudited) $ $ Cash and cash equivalents Long-term obligations, less current portion - - Shareholders’ (deficiency) equity Share capital Share subscriptions - Share purchase warrants reserve Accumulated deficit ) ) Shareholders’ (deficiency) equity ) On January 24, 2011, the Company completed a private placement of 1,300,001 shares at US$0.15 per share, raising gross proceeds of $196,263 (US$195,000).The subscription proceeds were received in 2010. On March 14, 2011, the Company completed a private placement of 403,333 shares at US$0.15 per share, raising gross proceeds of $59,356 (US$60,500). You should read this information together with our consolidated financial statements, including the related notes, and Item 5, “Operating and Financial Review and Prospects.” None of the capitalization referred to above is secured or guaranteed. All amounts in respect of capitalization including long term debt are unsecured and not guaranteed. C. Reasons for the Offer and Use of Proceeds Not applicable. D. Forward Looking-Statements and Risk Factors Forward-looking Statements.In this document, we are showing you a picture which is part historical (events which have happened) and part predictive (events which we believe will happen).Except for the historical information, all of the information in this document comprises "forward looking" statements.Specifically, all statements (other than statements of historical fact) regarding our financial position, business strategy and plans and objectives are forward-looking statements.These forward-looking statements are based on the beliefs of management, as well as assumptions made by, and information currently available to management.These statements involve known and unknown risks, including the risks resulting from economic and market conditions, accurately forecasting operating and capital expenditures and capital needs, successful anticipation of competition which may not yet be fully developed, and other business conditions.Our use of the words "anticipate", "believe", "estimate", "expect", "may", "will", "continue" and "intend", and similar words or phrases, are intended to identify forward-looking statements (also known as "cautionary statements").These statements reflect our current views with respect to future events.They are subject to the realization in fact of assumptions, but what we now believe will occur may turn out to be inaccurate or incomplete.We cannot assure you that our expectations will prove to be correct.Actual operating results and financial performance may prove to be very different from what we now predict or anticipate.The "risk factors" below specifically address all of the factors now identifiable by us that may influence future operating results and financial performance. 5 Risk Factors Risks Related to the Business We have a history of operating losses and need additional capital to implement our business plan.For the year ended December 31, 2011, we recorded a net loss of $182,323 from operations compared to a net loss of $398,327 for the year ended December 31, 2010. The financial statements have been prepared using International Financial Reporting Standards applicable to a going concern.However, as shown in note 1 to the consolidated financial statements, our ability to continue operations is uncertain. We continue to incur operating losses, and have a consolidated deficit of $3,366,620 as at December 31, 2011. Operations for the year ended December 31, 2011 have been funded primarily from the issuance of share capital and the continued support of creditors.Historically, we have met working capital needs primarily by selling equity to Canadian residents, and from loans (including loans from relatives of principal shareholders). We estimate that we will require a minimum of approximately $500,000 to commence a seismic programto provide the identification and evaluation of drill site locations in pursuit of hydrocarbonsA full implementation of our business plan for these property acquisitions will be delayed until the necessary capital is raised. See Item 5, “Operating and Financial Review and Prospects”. Our entry into the energy property acquisition business may not be successful and there are risks attendant on these activities. The energy property acquisition business is highly competitive, and is populated with many companies, large and small, with the capital and expertise to evaluate, purchase, and exploit producing and non-producing opportunities.Even with capital and experience, industry risks are significant.Environmental compliance is an increasingly complex and costly obstacle to many new projects, and often times, and even if permits are obtained, they may be sufficiently restrictive that a property cannot be exploited to its full potential. We may not be able to locate acquisition opportunities, or finance those we can identify. We offer no assurance that our entry into this business activity will be successful. Risks Related to Our Stock If we have to raise capital by selling securities in the future, your rights and the value of your investment in the Company could be reduced.If we issue debt securities, the lenders would have a claim to our assets that would be superior to the stockholder rights.Interest on the debt would increase costs and negatively impact operating results.If we issue more common stock or any preferred stock, your percentage ownership will decrease and your stock may experience additional dilution, and the holders of preferred stock (called preference securities in Canada) may have rights, preferences and privileges which are superior to (more favorable) the rights of holders of the common stock.It is likely the Company will sell securities in the future.The terms of such future transactions presently are not determinable. 6 If the market for our common stock is illiquid in the future, you could encounter difficulty if you try to sell your stock.Our stock trades on the “OTC.BB” but it is not actively traded.If there is no active trading market, you may not be able to resell your shares at any price, if at all.It is possible that the trading market in the future will continue to be "thin" or "illiquid," which could result in increased price volatility.Prices may be influenced by investors' perceptions of us and general economic conditions, as well as the market for energy generally.Until our financial performance indicates substantial success in executing our business plan, it is unlikely that there will be coverage by stock market analysts will be extended. Without such coverage, institutional investors are not likely to buy the stock.Until such time, if ever, as such coverage by analysts and wider market interest develops, the market may have a limited capacity to absorb significant amounts of trading.As the stock is a “penny stock,” there are additional constraints on the development of an active trading market – see the next risk factor. The penny stock rule operates to limit the range of customers to whom broker-dealers may sell ourstock in the market. In general, "penny stock" (as defined in the SEC’s rule 3a51-1 under the Securities Exchange Act of 1934) includes securities of companies which are not listed on the principal stock exchanges, or the Nasdaq National Market or the Nasdaq Capital Market, and which have a bid price in the market of less than $5.00; and companies with net tangible assets of less than $2 million ($5 million if the issuer has been in continuous operation for less than three years), or which has recorded revenues of less than $6 million in the last three years. As "penny stock" our stock therefore is subject to the SEC’s rule 15g-9, which imposes additional sales practice requirements on broker-dealers which sell such securities to persons other than established customers and "accredited investors" (generally, individuals with net worth in excess of $1 million or annual incomes exceeding $200,000, or $300,000 together with their spouses, or individuals who are the officers or directors of the issuer of the securities).For transactions covered by rule 15g-9, a broker-dealer must make a special suitability determination for the purchaser and have received the purchaser's written consent to the transaction prior to sale.This rule may adversely affect the ability of broker-dealers to sell our stock, and therefore may adversely affect our stockholders' ability to sell the stock in the public market. Your legal recourse as a United States investor could be limited.The Company is incorporated under the laws of British Columbia.Most of the assets now are located in Canada.Our directors and officers and the audit firm are residents of Canada.As a result, if any of our shareholders were to bring a lawsuit in the United States against the officers, directors or experts in the United States, it may be difficult to effect service of legal process on those people who reside in Canada, based on civil liability under the Securities Act of 1933 or the Securities Exchange Act of 1934.In addition, we have been advised that a judgment of a United States court based solely upon civil liability under these laws would probably be enforceable in Canada, but only if the U.S. court in which the judgment were obtained had a basis for jurisdiction in the matter. We also have been advised that there is substantial doubt whether an action could be brought successfully in Canada in the first instance on the basis of liability predicated solely upon the United States' securities laws. Item 4. Information on the Company A. History and Development of the Company The Company is a British Columbia corporation (organized on December 28, 2000, incorporation number BC 0619991, which is the incorporation number reflecting transition to the new corporate statute (the British Columbia Business Corporations Act)).The registered office is at Suite 1500 – 885WestGeorgiaStreet, Vancouver, British Columbia, V6C 3E8.We do not have an agent in the United States. The Company’s legal name is Rainchief Energy Inc. and business is carried on in this name in Canada at this time.On November 21, 2008 the Company changed its corporate name from Black Diamond Brands Corporation to Rainchief Energy Inc. 7 B. Overview Rainchief Energy Inc. (the “Company”) was incorporated on December 28, 2000 under the Company Act of the Province of British Columbia, Canada. We are engaged in the identification, evaluation and financing the development ofenergy projects in New Mexico, United States.Prior to January 1, 2010, we had operations in oil and gas exploration in Alberta, Canada. The Company’s Organization Structure On September 30, 2009, we disposed of two subsidiaries, Black Diamond Importers Inc., a British Columbia, Canada, corporation and Liberty Valley Wines, LLC., a Delaware, U.S.A., limited liability company. On December 30, 2009, we disposed of our remaining subsidiary, Point Grey Energy Inc., an Alberta, Canada corporation. Effective December 22, 2010, we acquired all of the issued and outstanding common shares of Jaydoc Capital Corp (“Jaydoc”), a company incorporated under the Business Corporations Act of the Province of British Columbia, Canada. Jaydoc was acquired to facilitate our business venture in solar energy development. The assets of Jaydoc are its business plan and strategic business relationship with operational partners that offer experience and knowledge in the development, engineering and construction of solar energy projects in Italy and the European Union. On December 18, 2010 we incorporated a wholly-owned subsidiary, Rainchief Renewable-1 S.R.L under the laws of Italy. Commitments. In April 2008, we entered into a royalty and licensing agreement with an arm’s length party for the exclusive right to use copyrighted photographs for a term of 3 years. In the first quarter of 2009, we were served a Notice of Termination of the licensing agreement citing breach by us as a result of our default on the royalty payment due on January 01, 2009.The total amount of claim against us is US$50,625 which represents the guaranteed royalty payments payable for the remaining term of the agreement.We are pursuing a resolution to the dispute. As at December 31, 2011, we have recorded a provision of $60,750 for this contingent liability. The outcome of the legal claim is uncertain, and management is of the opinion that the claim has no merit and seeks to recover all costs. We own computer and office furniture and equipment with a depreciated cost of $1,397 as at December 31, 2011.See note 8 to the consolidated financial statements. 8 Item 5. Operating and Financial Review For the years ended December 31, 2011 and 2010, we had net losses of $182,323 and $398,397 respectively. Accounting, Audit and Legal expenses increased by $12,613 from $44,025 in 2010 to $56,638 in 2011 as additional legal fees relative to the restructuring of the Company and review of various acquisition opportunities that were not incurred in 2010. Advertising, Promotion and Website Development costs during the year ended December 31, 2011 decreased by $10,500 to $6,000 from $16,500 expended in the year ended December 31, 2010 as web development work was completed in 2010 and only maintenance work was required in 2011. Consulting Expense for the year ended December 31, 2011 amounted to $80,668, an increase of $38,435 as compared with $42,233 for the year ended December 31, 2010 as a result of additional management and administration services procured during the year. During the year ended December 31, 2011, the Company incurred Development Costs of $14,046 in connection with the evaluation of potential oil and gas project acquisition, as compared with $3,480 in connection with its efforts to enter the solar energy market in Italy during the year ended December 31, 2010. Filing and Transfer Agents Fees for the year ended December 31, 2011 increased by $2,625 to $20,264 from $17,639 for the year ended December 31, 2010 as a result of continued corporate activity during the year. Interest and Bank Charges for the year ended December 31, 2011 increased by $201 to $484 from $283 as a result of bank transaction volumes. Management Fees decreased by $45,817 from $105,817 in the year ended December 31, 2010 to $60,000 during the year ended December 31, 2011, following the termination of the management agreements with the President and Vice-president of the Company during 2009. 9 Rent expense increased by $5,632from $4,635 for the year ended December 31, 2010 to $10,267 for the year ended December 31, 2011 as a result of the relocation of the Company’s office. Office and Telephone expenses increased by $231 to $1,267 for the year ended December 31, 2011 as compared with $1,036for the year ended December 31, 2010.Office and Telephone expenses for the yearendedDecember 31, 2010 reduced by $9,011 to $1,036 for the year ended December 31, 2010 from $10,047 for the year ended December 31, 2009 cost saving initiatives initiated by management. Travel expenses for the year ended December 31, 2011 increased by $2,625 to $11,802 from $9,177 during the year ended December 31, 2010. These expenses were incurred in connection with the Company’s evaluation of potential oil and gas property acquisitions. The Company incurred losses on foreign exchange of $8,454 and $9,917 for the years ended December 31, 2011 and 2010, respectively. These losses and gains resulted from changes in the foreign currency exchange rate between the Canadian and US Dollars. During the year ended December 31, 2011, we realized a net loss on the settlement of certain debts in the amounts of $13,332. On December 31, 2011, we wrote down the intangible asset acquired as a result of the acquisition of Jaydoc, due to the lack of reliable measurement of the future cash flows of the solar energy project and recorded a charge of $98,600 and incurred acquisition costs of $25,646. 10 Financial position For the year ended December 31, 2011the Company had a working capital deficiency of $127,720 as compared with a working capital surplus of $74,875 as at December 31, 2010. The decrease in working capital during the year ended December 31, 2011 is due to reductions in Cash of $137,057 and an increase in HST receivable of $12,024, offset by an increase in Accounts Payable of $51,718and receipt of the share subscription receivable of $20,374. Liquidity and Capital Resources Cash provided from private placements in the year ended December 31, 2011 was $98,502 (year ended December 31, 2010 - Cash provided from private placements and share subscription advances - $475,490). Changes in working capital accounts during the year ended December 31, 2011provided $45,164 (year ended December 31, 2010 – consumed $12,879). The uses of cash during the year ended December 31, 2011 were $234,213 to fund the Company's continuing operations, and $1,346 to acquire certain fixed assets. The uses of cash during the year ended December 31, 2010 were $267,621 to fund the Company's continuing operations, and $25,646 to acquire Jaydoc. Subsequent events a) Gulf Jensen Oil Prospect On February 10, 2012, the Company entered into an agreement with Nueva Oil and Gas Corporation (“Nueva”) for a farm-in interest in certain oil and gas leases in Curry County, New Mexico, United States (the “Gulf Jensen Oil Prospect”). Nueva is an arm’s length private oil company based in Calgary, Canada. Pursuant to the terms of the agreement, the Company agrees to pay US$50,000 (US$33,400 paid as of the auditors’ report date) upon execution of the agreement and 100% of the cost of the initial seismic program pursuant to the agreement. Upon completion of the seismic program, the Company may acquire a 90% working interest in the Gulf Jensen Oil Prospect for an additional payment of US$75,000 (paid). As of the auditors’ report date, the Company has exercised its option to acquire a 90% working interest in the Gulf Jensen Oil Prospect. b) Private Placements On January 17, 2012, the Company completed a private placement of 330,000 shares at US$0.03 per share raising gross proceeds of $10,362 (US$9,900) and a private placement of 1,000,000 units at US$0.03 per share, raising gross proceeds of $30,702 (US$30,000). Each unit consists of one common share and one warrant exercisable into one common share at US$0.03 per share until December 31, 2013. The subscription proceeds of $41,064 (US$39,900) were received in 2011. 11 c) Exercise of Share Purchase Warrants In February and March 2012, the Company issued a total of 1,650,000 common shares upon the exercise of warrants at an exercise price of US$0.02 per share for total gross proceeds of US$33,000. d) Repurchase and Cancellation of Units On March 2, 2012, the Company repurchased 1,100,000 units at US$0.02 per unit for a total cost of US$22,000. These units were initially issued in a private placement completed in May 2010 at a subscription price of US$0.02 per unit. Each unit consisted of one common share and one warrant exercisable into one common share at US$0.02 per share until March 30, 2015. These units were returned to treasury and subsequently cancelled. e) Promissory Notes Payable In March and April 2012, the Company issued promissory notes totalling $85,500 including $17,000 from a company controlled by a Director (also an Officer) of the Company. The notes are non-interest bearing, unsecured, and have a maturity date of December 31, 2013. The notes shall become immediately payable should the Company complete financing in excess of US$5,000,000 prior to December 31, 2013 and shall bear interest at 3% per annum compounded annually should the notes default. C. Research and Development, Patents and Licenses, Etc Not applicable D. Trend Information Management is not aware of any trend, commitment, event or uncertainty that is expected to have a material effect on our business, financial condition or results of operations. E. Off-Balance Sheet Arrangements Not applicable. F. Contractual Obligations Effective November 1, 2010, the Company entered into a management agreement with a company controlled by a Director (also an Officer) of the Company for general management and administration services at $5,000 per month for a term of 2 years. 12 Item 6. Directors, Senior Management and Employees A. Directors, Senior Management, and Employees The following table sets forth the name, positions held and principal occupation of each of our directors, senior management and employees upon whose work the Company is dependent.Information on such persons’ share ownership is under Item 7. Name and Positions Held Experience and Principal Business Activities Paul Heney (51) Chairman, Chief Executive Officer and Director Director of the Company since November 18, 2010. Bradley J. Moynes (42) President, and Director President and Director of the Company since December 2000. Robin Lecky (65) Director Director of the Company since November 9, 2010 B. Compensation SUMMARY COMPENSATION TABLE The following table sets forth the compensation paid to the executive officers of the Company in each of the years ended December 31, 2011, 2010 and 2009.The table includes compensation paid for service by such persons to subsidiaries. All amounts are stated in US dollars. Annual Compensation Long Term Compensation Awards Payouts (a) (b) (c) (d) (e) (f) (g) (h) (i) Name and Current Principal Position Year Salary Bonus Other Restricted Stock Awards Options or SAR’s LPIT Payouts All Other Compensation (US$) (US$) (US$) (US$) (#) (US$) (US$) Paul Heney $
